Citation Nr: 0938249	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  06-18 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for bipolar disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1971 to July 1978.   This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a March 2005 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Diego, California.  In June 2009, 
a Board videoconference hearing was held; a transcript of the 
hearing is of record.   



FINDING OF FACT

It is reasonably established that the Veteran's current 
bipolar disorder first became manifest in service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bipolar disorder are met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Given the 
favorable outcome detailed below, an assessment of VA's 
duties under the VCAA is not necessary.

II.  Factual Background

Service treatment records reveal that the Veteran was seen by 
medical personnel on January 20, 1976, complaining of 
headaches.  He said that he felt "spaced out" while on the 
job and that he felt anxious.  He also indicated that he was 
"seeing double."  He had felt this way for the past few 
days and was very vague about his symptoms.  The diagnostic 
impression was deferred.  On subsequent January 23, 1976, 
optometric examination the Veteran reported dizziness, 
disorientation and the "spaced out" feeling.  A January 27, 
1976, follow up progress note then shows that the Veteran was 
still complaining of headaches starting in the occipital area 
and radiating temporally.  He had frequent feelings of 
disassociation and anxiety.  The diagnostic impression was 
tension headaches.  On a March 1979 Report of Medical History 
the Veteran reported that he was taking Tranxene.  

In an April 2005 letter, the Director of the San Diego VA 
Medical Center Special Treatment and Evaluation Program, Dr. 
K, indicated that he had reviewed the Veteran's service 
treatment records and the current outpatient treatment 
records and it was his opinion that it was more likely than 
not that the Veteran's bipolar disorder was related to his 
military duty.  He based his opinion on the first onset of 
symptoms in the Air Force.  During that period of time he was 
treated for anxiety.  This anxiety, however, was almost 
certainly his first manifestation of hypomania.  Along with 
the anxiety at the time the Veteran had experienced racing 
thoughts, decreased need for sleep, and increased energy.  
Dr. K noted that the Veteran had carried a diagnosis of 
Attention Deficit Hyperactivity Disorder (ADHD) for some 
time.  Dr. K's clinic, however, specialized in bipolar 
disorder and had evaluated him using a structured diagnostic 
interview.  The clinic also observed a clear manic episode 
with psychotic features within the past year, which required 
acute treatment.  Based on this data and on observations, the 
Veteran had been diagnosed as having bipolar disorder and on 
review of his records it was apparent that the disorder began 
during his period of service.  

On April 2006 VA compensation and pension psychiatric 
examination, the diagnosis was hyperthymic temperament with 
recurrent major depression, which had existed prior to 
enlistment. The examiner noted that from the record, the 
Veteran had been treated with Ritalin as a child, up until 
the age of 14.  He also had been treated for migraine 
headaches and it was noted that he was estranged from his 
entire family.  Thus, everything pointed to him having ADHD 
during childhood.  

The Veteran reported that he found and used methamphetamine 
for many years because it was calming for him, as was 
marijuana.  He could not afford either drug at the time of 
the examination, however.  The examiner did not see evidence 
in the claims file for treatment for bipolar disorder.  In 
his judgment the medical records were extremely ambivalent 
regarding bipolar disorder as a diagnosis.  The examiner also 
felt that the Veteran's presentation was vague, inconsistent 
and not supportive of a true diagnosis of bipolar disorder. 

The examiner felt that the Veteran required neuropsychiatric 
testing as there was a strong likelihood of manipulation, 
malingering and exaggeration of symptoms.  The examiner felt 
strongly that whatever psychiatric condition the Veteran was 
dealing with, it was not caused by, or the result of military 
service.  He believed that whatever symptoms the Veteran had 
might be related to chronic methamphetamine abuse or other 
such stimulant abuse, and was more related to his ADHD than 
to a service connected bipolar disorder.  The examiner saw no 
definite evidence that the Veteran had any treatment within 
one year of discharge or during his military service.  

An April 2006 neuropsychiatric consultation report shows that 
the Veteran endorsed moderately to severely elevated levels 
of both depression and anxiety on self-report measures, 
including affective, neurovegetative, cognitive and 
physiological symptomatology.  Of concern was his variable 
report of suicidal ideation.  His invalid response style 
precluded any interpretation of his current personality 
functioning.  Although he may have been experiencing some 
level of psychological distress, the extent, severity and 
nature of his reported symptoms were not discernible based on 
the neuropsychological assessment.  

In an April 2006 addendum, the March 2006 examiner found that 
the neuropsychiatric testing suggested manipulation, 
exaggeration and general vagueness.  Thus the examiner 
continued to doubt the Veteran's story.  

In an October 2007 letter, Dr. S, a psychiatrist from the San 
Diego VA Healthcare System essentially expressed his 
agreement with the opinion of Dr. K.  He noted that he had 
reviewed the Veteran's medical records and it was his opinion 
that the Veteran's bipolar disorder was related to his 
military duty.  This opinion was based on the onset of his 
symptoms during his service in the Air Force.  Though prior 
records indicated that he was treated for anxiety during that 
time, the anxiety was most likely the manifestation of 
hypomania.  He also had had accompanying manic symptoms of 
racing thoughts, decreased need for sleep and increased 
energy.  Though the Veteran had had a prior diagnosis of 
ADHD, evaluation with a structured diagnostic interview 
produced a bipolar disorder diagnosis.  The Veteran was also 
noted to have had an observed manic episode with psychotic 
features in the past, further corroborating his bipolar 
diagnosis.  

In a March 2008 follow up letter, Dr. K noted that the 
Veteran had been followed in the bipolar specialty clinic 
since 2002.  He presented in January 2002 with hypomania, 
including symptoms of racing thoughts, increased energy and 
insomnia.  Dr. K had been involved with the Veteran's care 
for six years and knew him very well.  The Veteran had 
initially been diagnosed as having major depression with 
hyperthymic temperament, which was a diagnosis that was in 
the bipolar spectrum despite being called major depression.  
Subsequent to this, on November 9, 2005, he was admitted for 
a bipolar mixed state with psychotic symptoms.  He was free 
of stimulants at that time and his presentation was felt to 
be a clear manic episode.  Consequently, the diagnosis was 
changed to bipolar I.  This clarified the nature of the 
symptoms the Veteran had been experiencing for many years.  

Though the Veteran had been treated for ADHD as a child, 
symptoms of mania and psychosis were not consistent with this 
diagnosis.  A detailed review of the Veteran's history traced 
the origin of his bipolar symptoms to military service.  
Specifically, while serving in Germany, he was seen by 
psychiatry for several months for irritability, anxiety, 
insomnia and depression.  It was Dr. K's belief and that of 
the clinic's team of bipolar specialist clinicians that the 
Veteran's bipolar disorder began during his service in the 
Air Force.  

At his June 2009 Board hearing the Veteran testified that he 
did receive treatment for a mental disorder while stationed 
in Germany in 1972.  He also noted that after service he 
received treatment at the Hill Air Force Base in Ogden, Utah.  

III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

In the instant case, there are three opinions relating to 
whether the Veteran's current mental disorder is related to 
service.  The March 2006 VA compensation and pension examiner 
felt strongly that whatever psychiatric condition the Veteran 
was dealing with, it was not caused by, or the result of 
military service and he also found that the subsequent April 
2006 neurological testing suggested manipulation, 
exaggeration and general vagueness.  Additionally, he 
believed that whatever symptoms the Veteran had might be 
related to chronic methamphetamine abuse or other such 
stimulant abuse, and were more related to his ADHD than to a 
service-connected bipolar disorder.  On other hand, in their 
respective April 2005 and October 2007 letters, treating 
psychiatrists Dr. K and Dr. S both found that a detailed 
clinical evaluation did indeed show that the Veteran has 
bipolar disorder and that this disorder had its onset during 
his military service.  Dr. K also added in his March 2008 
follow up letter that though the Veteran had been treated for 
ADHD as a child, his symptoms of mania and psychosis were not 
consistent with this diagnosis and reiterated that the 
bipolar disorder symptoms were traceable to service.

The Board finds that both Dr. S, Dr. K, and the VA examiner 
have all presented reasonable rationales for their findings.  
The Board notes, however, that Dr. K affirmatively indicated 
that he had been involved in the Veteran's treatment for six 
years (and Dr. S was also apparently involved with the 
Veteran's care), whereas the VA examiner and the VA testing 
psychologist met the Veteran on one occasion.  Given this 
discrepancy, the Board cannot find a basis for attaching 
greater weight to the opinion of the VA examiner (which in 
turn was based in part on the neuropsychological findings) 
than to the opinions of Dr. K and Dr. S.  Accordingly, as the 
evidence is at least in equipoise as to whether the Veteran's 
current bipolar disorder first became manifest in service, 
service connection for this disability is warranted.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for bipolar disorder is 
granted.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


